DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8-10, 12-14, 18, 19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2007/0204453 to Sun et al.
Re: claims 1, 10, 13, 18, 19, 22, and 23.  Sun et al. show in figures 4 and 10 a damping device comprising:

a tube member 204/204a and particularly 204a shown in figure 10 configured for disposing inside of a hollow structural component 200 having a component body 226 shown in figure 4, the tube member having a first end shown to the left and a second end shown to the right;

a first damping element, as labeled; a second damping element, as labeled,  
[AltContent: textbox (2nd location)][AltContent: textbox (Second end of tube member)]
[AltContent: arrow][AltContent: textbox (Second damping element)][AltContent: arrow][AltContent: textbox (First damping element)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First end of tube member)][AltContent: arrow]
    PNG
    media_image1.png
    330
    554
    media_image1.png
    Greyscale

wherein the first damping element is positioned axially beyond the first end of the tube member, such that the tube member is attached to the first damping element at the first end of the tube member, and/or the second damping element is positioned axially beyond the second end of the tube member, such that the tube member is attached to 

wherein the damping device is configured to physically contact the structural component at a first location via the first damping element, as labeled, at a third location via the second damping element, as labeled, and at a second location, as labeled, which is between the first and third locations as shown in figures 4 and 10 and described in paragraph [0043].  Claims 10 and/or 19 have limitations similar to claim 1.  See the rejection of claim 1 and also note that Sun et al. show in figure 4 the structural component 200 comprising at least one inner wall and the component being hollow.  Also, since Sun et al. satisfy the recited structure, Sun et al. also satisfy the recited function of being configured to dissipate vibration and reduce bending of the structural 
component. 








[AltContent: textbox (First end of tube member)]
[AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    193
    195
    media_image2.png
    Greyscale
              
    PNG
    media_image3.png
    204
    195
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: connector]
[AltContent: textbox (Hollow extension at the end of the tube member)]

[AltContent: textbox (First damping element extending beyond first end of tube member)][AltContent: connector][AltContent: connector]


Re: claims 3, 12, and 21.  Sun et al. show in figures 4 and 10 the limitation wherein the second location is in a location proximate a center of a longitudinal axis of the structural component as shown in the annotation on pg. 3 of the instant Office action.
Re: claims 4 and 14.  Sun et al. show in figures 4 and 10 the limitation wherein the tube member 204 comprises a length that is between 10% and about 80% of a length of the structural component as broadly recited since one may pick a length of the 
Re: claim 8.  Sun et al. show in figures 4 and 10 the limitation wherein the first damping element 302a and the second damping element 302a are configured to flex against an inner wall of the structural component by virtue of the damping elements being resilient as acknowledged by Applicant.
Re: claim 9.  Sun et al. show in figures 4 and 10 the limitation wherein the tube member is attached to the structural component via a retention ring, a clamp, adhesive, brazing, or welding or particularly a retention ring or one of the remaining rings 302a.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of US Patent 5701790 to Saito.
Sun et al. are silent with regards to the first and second damping elements comprising silicone.
Saito teaches in figure 3 and in col. 2 lines 41-43 the use of a damping element 33 comprising an elastic member comprising silicone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elastic damping elements of Sun et al. to have comprised silicone, in view of the teachings of Saito, in order to provide a material that possesses elastic properties and that has good heat resistant properties.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of US Patent Application 2011/0209956 to Maeda.

Sun et al. are silent with regards to at least one of the first and second damping elements comprising a spring element that is configured to clamp a friction element to an insert element to generate a frictional force to damp vibration.

Maeda teaches in figure 1 the use of a damping element comprising a spring element 47 that is configured to clamp a friction element 44 to an insert element 5 to generate a frictional force to damp vibration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one damping element of Sun et al. to have included the recited structure, in view of the teachings of Maeda, in order .
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. in view of US Patent Application 2002/0171240 to Cwik.
Sun et al. are silent with regards to the at least one damping element comprising metallic mesh.
Cwik teaches in figure 27 at element 225 or 230 a damping element comprising a metallic mesh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one damping element of Sun et al. to have comprised a metallic mesh, in view of the teachings of Cwik, in order to provide a means of providing a configuration that allows the impregnation of lubrication to help prevent squeaking/noise.

Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive.  
Examiner first notes that the drawing objections have been withdrawn in light of the most recent amendments.  
With regards to the art rejections, Applicant argues that Examiner’s arbitrary subdivision of the unitary structure of Sun is erroneous.  Examiner continues to maintain that there is nothing that precludes the Examiner from interpreting the Sun reference as set forth above.  Just as the instant invention has a hollow extension at the end of the 
Applicant’s argument on pg. 12 that because element 300a is a unitary structure, it cannot be interpreted as having the claimed hollow extension.  Examiner disagrees.  The labeled hollow extension of Sun is integrally connected to the tube member as shown in the annotated figure.  Applicant then argues that Examiner is improperly construing the word “end” to mean essentially any point along the length of the tube member of Sun.  Examiner disagrees and reiterates that she is interpreting the end of the tube member to be where the labeled hollow extension begins.  Applicant’s annotation of figure 10 of Sun on pg. 12 of the most recent remarks disregards the annotation of figure 10 of Sun that Examiner provided on pg. 5 of the Office action.
Accordingly, the above rejections have been maintained.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
March 13, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657